         Case 1:20-cv-00132-RDM Document 16 Filed 05/26/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
 _________________________________________
                                    )
 JOHN SOLOMON,                      )
                                    )
                   Plaintiff,       )
                                    )
           v.                       )                         Case No. 1:20-cv-00132-RDM
                                    )
 UNITED STATES DEPARTMENT OF STATE, )
                                    )
                   Defendant.       )
                                    )


                                  JOINT STATUS REPORT

        The parties, by and through counsel, respectfully submit this Joint Status Report

 pursuant to the Court’s order dated March 26, 2020.

       Defendant United States Department of State (“State”)’s Freedom of Information Act

(“FOIA”) search, processing, and production efforts remain severely curtailed due to the

COVID-19 Pandemic’s effect on its operations. See ECF No 13-1. State has begun but has not

yet completed its searches for records potentially responsive to the FOIA request at issue in this

case. While searches for records on classified systems are not currently possible due to the

ongoing impact of COVID-19 mitigation measures on staffing, State has made progress on the

unclassified portion of its searches. State has received search-tasking results from one

Department component, and is awaiting results from another bureau, which itself is facing severe

operational impacts from COVID-19 mitigation measures.

       State is also actively working to establish telework processing capabilities for FOIA

matters, to the extent possible. The unclassified portion of the FOIA request at issue in this case

will be processed on a document review platform that can be accessed remotely once the
         Case 1:20-cv-00132-RDM Document 16 Filed 05/26/20 Page 2 of 3



requisite technical and administrative components are in place.

       In light of the above, State hopes to complete the unclassified portion of its initial

searches within the next few weeks, and, in any event, expects to be in a position by June 24,

2020, to propose a processing schedule for records it has collected thus far. The parties propose

to file another joint status report on or before June 25, 2020, providing an update on the status of

State’s searches and proposing a schedule for further proceedings. A proposed order is attached.

             Respectfully submitted this 26th day of May, 2020,

                                               /s/ James R. Conde
                                               James R. Conde (D.C. Bar 1031694)
                                               Boyden Gray & Associates P.L.L.C.
                                               801 17th St. NW, Ste. 350
                                               Washington, DC 20006
                                               (202) 955-0622
                                               (202) 955-0621 (fax)

                                               KIMBERLY S. HERMANN (GA Bar No. 646473)
                                               (admitted pro hac vice)
                                               Southeastern Legal Foundation
                                               560 W. Crossville Rd., Ste. 104
                                               Roswell, GA 30075
                                               Telephone: (770) 977-2131
                                               Facsimile: (770) 977-2134
                                               khermann@southeasternlegal.org

                                               Attorneys for Plaintiffs

                                               JOSEPH H. HUNT
                                               Assistant Attorney General
                                               Civil Division

                                               ELIZABETH J. SHAPIRO
                                               Deputy Branch Director
                                               Federal Programs Branch

                                               /s/ Liam C. Holland
                                               LIAM C. HOLLAND (NY Bar No. 5580378)
                                               Trial Attorney
                                               U.S. Department of Justice
                                               Civil Division, Federal Programs Branch
Case 1:20-cv-00132-RDM Document 16 Filed 05/26/20 Page 3 of 3



                            Telephone: (202) 514-4964
                            Facsimile: (202) 616-8470
                            E-mail: Liam.C.Holland@usdoj.gov

                             Attorneys for Defendants
